       Case: 1:18-cv-02189-SO Doc #: 41 Filed: 06/03/19 1 of 3. PageID #: 262



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Latundra Billups, et al.,                     )       Case No. 1:18-CV-2189
                                              )
               Plaintiffs,                    )       Judge Solomon Oliver, Jr.
                                              )
       v.                                     )       Plaintiffs’ Motion for Leave to Submit
                                              )       Settlement Statement in Excess of Page Limit.
Georgia Hussein                               )
                                              )
               Defendant.                     )

       Now come Plaintiffs Latundra Billups and Gladys Wade, by and through their attorneys, Blake

A. Dickson and Tristan R. Serri of The Dickson Firm, L.L.C., and respectfully request that this

Honorable Court grant Plaintiffs leave to submit a Settlement Statement in Excess of the Page Limit

established by this Court.

       On March 25, 2019, the Honorable Magistrate Judge Jonathan D. Greenberg, entered an Order

setting a settlement conference. Within this Order he ordered that each party shall submit a “BRIEF

confidential settlement statement” not to exceed three (3) pages.

       This case revolves around one of the most prolific serial killers in Cleveland’s history and the

egregious mishandling of the investigation and prosecution of that individual which caused him to

rape and murder multiple women after his assault of Gladys Wade was reported.

       On December 8, 2008, Plaintiff Gladys Wade ran to a police car in the City of Cleveland and

told the police officers that Anthony Sowell had abducted her off the street and dragged her into his

house where he punched, choked, tried to rip her clothes off her body, threw her down a flight of

stairs and tried to kill her. Anthony Sowell was subsequently arrested and taken into custody. He was

released two (2) days later after Defendant Hussein negligently and recklessly failed to perform her

duties in a competent manner.
       Case: 1:18-cv-02189-SO Doc #: 41 Filed: 06/03/19 2 of 3. PageID #: 263



       After Anthony Sowell was released he raped and murdered multiple women. He raped and

tried to murder Plaintiff Latundra Billups.

       Approximately eight (8) years ago, Plaintiffs filed their respective Complaints against eight

(8) named Defendants, including Georgia Hussein. The parties have extensively litigated this matter.

There are a number of issues that will need to be addressed during the Mediation scheduled for June

17, 2019, with this Court.

       These issues include, but are not limited to, the following:

       •       Plaintiffs’ various claims against Defendant Hussein;
       •       Immunity;
       •       Damage caps; and
       •       Apportionment.

       While Plaintiffs’ counsel has made every effort to consolidate these issues into the three (3)

page limit prescribed by this Court, Plaintiffs’ counsel could not fully state their position on these

issues in three (3) pages.

       To ensure a productive mediation, Plaintiffs’ counsel respectfully requests leave to submit a

Settlement Statement, five (5) pages in excess of the page limit established by this Court.




                                                  2
      Case: 1:18-cv-02189-SO Doc #: 41 Filed: 06/03/19 3 of 3. PageID #: 264



                                    Respectfully submitted,
                                    THE DICKSON FIRM, L.L.C.


                             By:      /s Blake A. Dickson
                                    Blake A. Dickson (0059329)
                                    Tristan R. Serri (0096935)
                                    Enterprise Place, Suite 420
                                    3401 Enterprise Parkway
                                    Beachwood, Ohio 44122
                                    Telephone      (216) 595-6500
                                    Facsimile      (216) 595-6501
                                    E-Mail         BlakeDickson@TheDicksonFirm.com
                                    E-Mail         TristanSerri@TheDicksonFirm.com

                                    Attorneys for Plaintiffs Latundra Billups and Gladys Wade.


                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing, Plaintiffs’ Motion for Leave to Submit Settlement
Statement in Excess of Page Limit, was filed this 3rd day of June, 2019, and sent via the Court’s
electronic filing system to the following:

Elena N. Boop, Esq.
Elizabeth M. Crook, Esq.
CITY OF CLEVELAND,
DEPARTMENT OF LAW
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114

Attorneys for Defendant Georgia Hussein.


                                            By:     /s/ Blake A. Dickson
                                                   Blake A. Dickson (0059329)
                                                   Tristan R. Serri (0096935)




                                               3
